Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
2.  	The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Response to Amendments
3. 	The amendment filed June 14th, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed March 14th, 2022.
Claim Objections
4. 	Claim 18 objected to because of the following informalities:   
In claim 18 line 4, “…disposed withing the…” should read “…disposed within the…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. 	Claim(s) 1-2, 6-7, 15-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redmond (US 2,787,746).
Regarding claim 1, Redmond ‘746 teaches (figures 1-7) a flight control handle/ auxiliary control hand grip (10) suitable for being operated by pilot, the flight control handle including a stick-forming grip carrying an end box (as shown in the figure below), the end box having a hollow shell provided with a top face, the end box having at least one control/control wheel knob (15) projecting towards an external environment of the top face, the at least one control being mounted to move relative to the shell (Col. 2 Lines 49-61; Col. 3 Lines 4-6);
wherein the flight control handle has a controllable member/control wheel knob (16) suitable for being actuated by a person so as to generate a control order, the shell of the end box including at least one electronic wall/ plate (20) incorporating an electronic circuit (potentiometer is mounted on plate (20) has electrical connections), the controllable member being carried by the electronic wall (control wheel knob (16) is rigidly mounted on shaft (18) which connects to the electronic wall/plate (20)), the electronic circuit including at least one sensor/potentiometer (14) that co-operates with the controllable member (Col. 3 Lines 39-43; Col. 5 Lines 1-12).

    PNG
    media_image1.png
    610
    364
    media_image1.png
    Greyscale

	Regarding claim 2, Redmond ‘746 teaches (figures 1-7) the flight control handle/ auxiliary control hand grip (10), wherein the controllable member comprises a knob/control wheel knob (16) that is mounted to move relative to the end box and that is arranged at least partially outside of the shell (knob (16) protrudes from the shell), the at least one sensor co-operating with the knob (Col. 3 Lines 39-43).
Regarding claim 6, Redmond ‘746 teaches (figures 1-7) the flight control handle/ auxiliary control hand grip (10), wherein the electronic wall/ plate (20) is adjoining to the top face (clearly seen in figure 6).
Regarding claim 7, Redmond ‘746 teaches (figures 1-7) the flight control handle/ auxiliary control hand grip (10), wherein the electric circuit is connected to at least one electrical connection/ electrical leads (31) and connection (32) running through the stick-forming grip (clearly seen in figure 3). 
Regarding claim 15, Redmond ‘746 teaches (figures 1-7) the flight control handle/ auxiliary control hand grip (10), wherein the at least one electronic wall is a wall of the hollow shell of the end box, the wall of the shell having a thickness, and the electronic circuit is incorporated into the thickness of the wall of the shell (electronic wall is included/incorporated into the wall of the shell, thus electronic wall is a part of a wall of the hollow shell of the end box and is included in the thickness of the wall of the hollow shell).
Regarding claim 16, Redmond ‘746 teaches (figures 1-7) the flight control handle/ auxiliary control hand grip (10), wherein the at least one electronic wall is integral with the hollow shell (electronic wall is included/incorporated into the wall of the shell).
Regarding claim 19, Redmond ‘746 teaches (figures 1-7) a flight control handle/ auxiliary control hand grip (10) suitable to be operatable by a pilot, the flight control handle including an elongated grip member carrying an end box (shown in the figure above), the end box having a hollow shell having a top face, the end box having a control/control wheel knob (15) projecting towards an external environment of the top face, the control movable relative to the shell (Col. 2 Lines 49-61; Col. 3 Lines 4-6);
the flight control handle having a controllable member/control wheel knob (16) actuatable to generate a control order upon actuation by a pilot, the shell of the end box including electronic wall/ plate (20) carrying the controllable member and including an electronic circuit (potentiometer is mounted on plate (20) has electrical connections),  the electronic circuit including a sensor/potentiometer (14) that co-operates with the controllable member (Col. 3 Lines 39-43; Col. 5 Lines 1-12).
Regarding claim 20, Redmond ‘746 teaches (figures 1-7) a pilot flight control handle/ auxiliary control hand grip (10), the flight control handle including an elongated member having an end module/box (as shown in the figure above), the end module/box having a shell having a top face, the module having a control/control wheel knob (15) projecting from the top face, the control mounted to move relative to the shell (Col. 2 Lines 49-61; Col. 3 Lines 4-6);
wherein the flight control handle has a controllable member/control wheel knob (16) actuatable by a person to be able to generate a control order, the shell of the module including an electronic wall/ plate (20) integral with the shell, the electronic wall including an electronic circuit (potentiometer is mounted on plate (20) has electrical connections), the controllable member being carried by the electronic wall (control wheel knob (16) is rigidly mounted on shaft (18) which connects to the electronic wall/plate (20)), the electronic circuit including at least one sensor/potentiometer (14) that co-operates with the controllable member (Col. 3 Lines 39-43; Col. 5 Lines 1-12).
Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10. 	Claims 3-4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmond (US 2,787,746) as applied to claim 2 above, and further in view of Nordlund (US 4,716,399).
Regarding claim 3, Redmond ‘746 teaches (figures 1-7) the flight control handle/ auxiliary control hand grip (10), wherein the knob is a rotary knob mounted to move in rotation relative to the end box about an axis of rotation, the at least one sensor co-operating with the rotary knob but it is silent about the rotary knob having a wheel arranged outside of the shell. 
Nordlund ‘399 teaches (figures 2) joystick (18) with hollow member comprising a shell wherein the rotary knob/ thumb wheel have a wheel arranged outside of the shell (aft of thumb wheel (32) forms a shell which comprises switches 34) (Col. 3 Lines 3-8). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redmond ‘746 to incorporate the teachings of Nordlund ‘399 to configure the rotary having a wheel arranged outside of the shell. One of ordinary skill in art would recognize that doing so would freely move the wheel of the rotary knob without any constrain. 
Regarding claim 4, modified Redmond ‘746 teaches (figures 1-7) the flight control handle/ auxiliary control hand grip (10), wherein the rotary knob has a shaft (18) constrained to rotate with the wheel about the axis of rotation, the shaft being carried by the electronic wall/ plate (20) of the shell (shaft is connected to plate (20)), the shaft being mounted to move in rotation to the side (Col. 3 Lines 39-43).
	Regarding claim 11, modified Redmond ‘746 teaches (figures 1-7) the flight control handle/ auxiliary control hand grip (10), wherein the wheel with a diameter greater than a length of the shell and the wheel projecting from the shell along at least one direction as seen looking from the wheel towards the shell (clearly seen in figure 2 of Nordlund ‘399).
11. 	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmond (US 2,787,746) as applied to claim 1 above, and further in view of Kerr et al. (US 2018/0059850).
Regarding claim 5, modified Redmond ‘746 teaches (figures 1-7) the flight control handle/ auxiliary control hand grip (10) according claim 1 but it is silent about the controllable member with a touch sensitive face.
However, Kerr et al. ‘850 teaches (figures 2-4) a knob-like structure with a touch sensor (125)  with force-sensitive and/or pressure sensitive touch technology configured to sense a plurality of different levels of applied pressure and locations of touch input (Para 0049-0050). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redmond ‘746 to incorporate the teachings of Kerr et al. ‘850 to configure the controllable member with a touch sensitive face. One of ordinary skill in art would recognize that doing so would change control parameters using pressure-sensitive touch technology.
12. 	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmond (US 2,787,746) as applied to claim 1 above, and further in view of Salesse-Lavergne et al. (US 2018/0099739).
Regarding claim 8, Redmond ‘746 teaches (figures 1-7) the flight control handle/ auxiliary control hand grip (10), wherein the at least one sensor has at least one pair of similar sensors (the auxiliary control mechanism includes the closed loop control system with a potentiometer (14) and follow-up potentiometer (35b) (Col. 4 Lines 10-15, 33-47) but it is silent about the at least one sensor has at least one pair of dissimilar sensors, the two sensors in the pair being configured to communicate with a same computer.
However, Salesse-Lavergne et al. ‘739 teaches (figure 1) the electric control device (1) with the manipulation means (3) comprising two independent and dissimilar measurement system i.e., first measurement system (10) and second measurement system (20), communicating with a processor unit/ computer (30) to generate control signal (ORD) (Para 0139-0142, 0157). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redmond ‘746 to incorporate the teachings of Salesse-Lavergne et al. ‘739 to configure the at least one sensor has at least one pair of dissimilar sensors, the two sensors in the pair being configured to communicate with a same computer. One of ordinary skill in art would recognize that doing so would provide better control and accuracy as two sensors operating differently to provide and control the output signal. 
Regarding claim 9, modified Redmond ‘746 teaches (figures 1-7) the flight control handle/ auxiliary control hand grip (10), wherein one of the sensor of the two sensors in the pair comprise a potentiometer but it is silent about the other sensor of the two sensors in the pair as a Hall Effect sensor. However, Salesse-Lavergne et al. ‘739 teaches (figure 1) the first measurement may comprise potentiometer or a Hall Effect sensor i.e., potentiometer and Hall Effect sensor are interchangeable (Para 0051). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Redmond ‘746 to incorporate the teachings of Salesse-Lavergne et al. ‘739 to configure one of the potentiometer with a Hall Effect sensor. One of ordinary skill in art would recognize that doing so would incorporate a Hall Effect sensor without needing a significant change in the circuit. 
13. 	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmond (US 2,787,746) and Salesse-Lavergne et al. (US 2018/0099739) as applied to claim 8 above, and further in view of Hirvonen (US 2007/0164166).
	Regarding claim 10, modified Redmond ‘746 teaches (figures 1-7) the flight control handle/ auxiliary control hand grip (10) according to claim 8, but it is silent about the at least one sensor has at least two pairs that are configured to communicate with respective ones of two computers.
	However, Hirvonen ‘166 teaches (figure 1b) a flight control system (10) having sensors 11 and 12 with two independent and dissimilar control systems: a primary flight control system and a backup flight control system wherein each control system comprises sensors, controller or processor /computer, the control transmission media, the I/O and validation associated with the smart actuator (30) (Para 0024-0029). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Redmond ‘746 to incorporate the teachings of Hirvonen ‘166 to configure the at least one sensor has at least two pairs that are configured to communicate with respective ones of two computers. One of ordinary skill in art would recognize that doing so would provide a redundant sensor system enhancing accuracy and safety (Para 0029). 
14. 	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toulmay (US 2017/0113793) in view of Redmond (US 2,787,746).
	Regarding claim 12, Toulmay ‘793 teaches (figure 2) a hybrid rotorcraft/aircraft (1), the hybrid rotorcraft having a propulsive system comprising at least one propulsive rotor/propeller (5) provided with a plurality of first blades having a first variable pitch at least for participating in providing forward propulsion for the hybrid rotorcraft, the hybrid rotorcraft further including a lift rotor/ main rotor (3) provided with a plurality of second blades having a second variable pitch at least for participating in providing lift for the hybrid rotorcraft, the hybrid rotorcraft having a power plant provided with at least one engine operating for the purposes of driving the lift rotor in rotation and of driving the at least one propulsive rotor of the propulsive system in rotation   (Para 0126-0128, 0151);
	but it is silent about the hybrid rotorcraft with the flight control handle according to claim 1, the electronic circuit being configured to control the first pitch collectively.
	However, Redmond ‘746 teaches (figures 1-7) the flight control handle according to claim 1, Redmond ‘746 further teaches hand trip (10) incorporating potentiometer (14) with control lever for proportional trim control of the aircraft about its pitch axis (Col. 2 Lines 32-38). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toulmay ‘793 to incorporate the teachings of Redmond ‘746 to configure the flight control handle as claimed. One of ordinary skill in art would recognize that doing so would adjust the aerodynamic forces on the blades of propulsive rotor/propeller so that aircraft maintains the set attitude.
15. 	Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toulmay (US 2017/0113793) and Redmond (US 2,787,746) as applied to claim 12 above, and further in view of Wong et al. (US 10,011,348).
Regarding claim 13, modified Toulmay ‘793 teaches (figure 2) the hybrid rotorcraft/aircraft (1) according to claim 12 but it is silent about the flight control handle mounted to move about a flight control axis for controlling the second pitch collectively. 
	However, Redmond ‘746 further teaches (figures 1-7) actuation of a pitch control actuator using forward and rearward movement of the flight control lever /handle (12) in its vertical plane wherein flight control handle (10) is mounted to move about a flight control axis (Col. 5 Lines 23-27; the movement of the control lever is in forward and rearward direction the axis of rotation is at the base of the control lever in transverse direction).
Wong et al. ‘348 teaches (figures 1-3) the vertical thrust lever (300) controlling the amount of vertical thrust coming from a set of one or more rotors which rotate in a horizontal plane and axial thrust slider (306) attached to the vertical thrust lever (300) controlling the rotors which rotate in a vertical plane (Col. 4 Lines 28-31; Col. 5 Lines 23-25). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Toulmay ‘793 to incorporate the teachings of Redmond ‘746 and Wong et al. ‘348 to configure the flight control handle mounted to move about a flight control axis for controlling the second pitch collectively (two sets blades require two different control units to control two different pitches collectively).  One of ordinary skill in art would recognize that doing so would control both the first and second pitches of the hybrid rotorcraft using single flight control handle.
	Regarding claim 14, modified Toulmay ‘793 teaches (figure 2) the hybrid rotorcraft/aircraft (1), wherein the controllable member comprises a rotary knob/ control wheel knob (16) mounted to move in rotation relative to the end box about an axis of rotation, wherein the flight control axis is parallel to the axis of rotation (both the flight control axis and the axis of rotation of the controllable member is in transverse direction).
16. 	Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmond (US 2,787,746) as applied to claim 1 above, and further in view of Garcia-Briz (US 2008/0185282) .
Regarding claim 17, Redmond ‘746 teaches (figures 1-7) the flight control handle/ auxiliary control hand grip (10), wherein the at least one electric wall comprises a substrate comprising an integral part of the hollow shell (surface of the wall is the substrate which is integral part of the hollow shell) but it is silent the substrate having an electrically conductive tract on the substrate.
However, Garcia-Briz ‘282  teaches (figures 1A-3) conductor (26) with a circuit formed of a suitable conductive material wherein the conductor is integrally formed or embedded within base plate/substrate (16) and wherein the electrical tracks are formed in base plate (16) through laser direct structuring. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redmond ‘746 to incorporate the teachings of Garica-Briz ‘282 to configure the substrate having an electrically conductive tract on the substrate. One of ordinary skill in art would recognize that doing so would compact the size of electric circuit.
Regarding claim 18, modified Redmond ‘746 teaches (figures 1-7) the flight control handle/ auxiliary control hand grip (10), wherein the substrate has grooves and the electrically conductive tract on the substrate (electrical tracks are formed within grooves of the substrate) but it is silent about the electrically conductive tract on the substrate comprises copper disposed within the grooves. However, the examiner takes Official Notice that the use of copper as an electrically conductive tract is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to have used copper on the electrically conductive tract of the substrate. 
Response to Arguments
17. 	Applicant's arguments filed June 14th 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument “the shell of the end box includes at least on electronic wall incorporating an electronic circuit”. As explained in the rejection above electronic wall/plate (20) is included/incorporated into the wall of the shell, thus electronic wall/plate is an integral part of a wall of the end box.
Conclusion
18. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647